                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   In the Matter of the Application of                      CASE NO. C17-1453-JCC
     LUFTHANSA TECHNICK AG, Petitioner, for
10   an Order Pursuant to 28 U.S.C. § 1782 to Take            ORDER
11   Discovery, Pursuant to the Federal Rules of
     Civil Procedure, of Respondent PANASONIC
12   AVIONICS CORPORATION for Use in
     Foreign Proceedings, with ASTRONICS
13   ADVANCED ELECTRONIC SYSTEMS as
     Intervenor.
14

15          This matter comes before the Court on Petitioner’s motion to seal (Dkt. No. 71) excerpts

16   of deposition testimony (Dkt. No. 72).

17          “[T]here is a strong presumption of public access to [the Court’s] files.” W.D. Wash.

18   Local Civ. R. 5(g)(3). The presumption of public access may be overcome if the Court finds a

19   compelling reason to seal and articulates a factual basis for its decision. Kamakana v. City & Cty.

20   of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006).

21          The Court previously entered the parties’ stipulated protective order. (Dkt. No. 59.)

22   Respondent Panasonic Avionics Corporation designated the deposition testimony at issue as

23   “Attorneys’ Eyes Only” pursuant to the protective order. (Dkt. Nos. 71.) Having reviewed the

24   deposition testimony at issue, the Court agrees that it contains sensitive information that falls

25   within the scope of the protective order entered by the Court. (Dkt. Nos. 59, 72.) Thus, a

26   compelling reason to seal exists that overcomes the presumption of public access to the


     ORDER
     C17-1453-JCC
     PAGE - 1
 1   deposition testimony at issue.

 2          For the foregoing reasons, Petitioner’s motion to seal (Dkt. No. 71) is GRANTED. The

 3   Clerk is DIRECTED to maintain Docket Number 72 under seal.

 4          DATED this 22nd day of January 2019.




                                                       A
 5

 6

 7
                                                       John C. Coughenour
 8                                                     UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-1453-JCC
     PAGE - 2
